UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5095 West 2100 South West Valley City, Utah (Address of principal executive offices) (Zip Code) (801) 974-9474 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes¨Nox As of August 11, 2010, the registrant had 18,149,160 shares of common stock outstanding. ActiveCare, Inc. (Formerly Volu-Sol Reagents Corporation) Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II – OTHER INFORMATION 28 Item 1. Legal Proceedings. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 6. Exhibits 29 SIGNATURES 31 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. ActiveCare, Inc (Formerly Volu-Sol Reagents Corporation) Condensed Consolidated Balance Sheets (unaudited) June 30, 2010 September 30, 2009 Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $3,300and $3,000, respectively Inventories, net of reserve of $36,540 and $34,517, respectively Prepaid expenses and other assets Total current assets Property and equipment, net of accumulated depreciation of $425,623 and $408,652, respectively Deposits Domain Name, net of amortization of $536 and $0, respectively - Leased Equipment, net of amortization of $15,432 and $0, respectively - License agreement, net of amortization of $39,254 and $14,019,respectively Intangible asset – access to financing, net of amortization of $735,840 and $40,880, respectively - Investment - Total assets $ $ See accompanying notes to condensed consolidated financial statements 3 ActiveCare, Inc (Formerly Volu-Sol Reagents Corporation) Condensed Consolidated Balance Sheets (unaudited) cont. June 30, 2010 September 30, 2009 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Derivative liability - Accrued expenses Deferred Revenue - Related party notes payable - Unrelated party note payable, net of discount of $12,328 and $0, respectively - Accrued payable on license agreement Series A convertible preferred stock, net of discount of $46,317 and $615,829, respectively (aggregate liquidation preference of $1,000,000) 953,683 384,171 Series B convertible preferred stock, net of discount of $221,178 and $0, respectively (aggregate liquidation preference of $600,000) 378,822 - Total current liabilities Total liabilities Stockholders’ equity (deficit): Preferred stock; $.00001 par value, 10,000,000 shares authorized; 0 and 0 shares issued and outstanding, respectively - - Common stock, $.00001 par value, 50,000,000 shares authorized; 15,495,603 and 11,822,639 shares issued and outstanding, respectively 155 118 Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements 4 ActiveCare, Inc. (Formerly Volu-Sol Reagents Corporation) Condensed Consolidated Statements of Operations (unaudited) Three months ended June 30, Nine months ended June 30, Revenues: Care Services $ $
